Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action for application number 16/456,693 CABLE ROUTING SYSTEM filed on 6/28/2019.  Claims 1-16 and 20-23 are pending.  Claims 5,  7-10 and 14-16 are withdrawn.  This non-final Action is in response to applicant’s reply dated 2/10/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 5, 7-10, 14-16 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2020.
The traversal is on the ground(s) that the examination of both species does not present a serious burden.  This is not found persuasive because the differences would require different art and different queries and this is considered burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 and 17-19 are also withdrawn as being dependent on withdrawn claim 7.  
Newly amended claims 14-16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
A medical device is a materially different device than a cable routing system and has a junction which is not claimed by claim 1.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly presented claims 21-23 are withdrawn in the amendment dated 2/20/2021.


Claim Rejections - 35 USC § 102
Claims 1-4, 6, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6215068 to Meier.
	With regards to claim 1, the patent to Meier discloses a cable routing system, having a flexible flat band (51, 169, 181) configured to be able to be deformed from its stretched out shape without assuming a permanent changed form, and several attaching devices (187, 109, 119, 175, 183) provided in predetermined intervals along a longitudinal direction of the band for attaching a cable to the band in a sliding manner.
	With regards to claim 2, Meier teaches wherein, in a stretched out rest position, the band is configured to be bent around axes in a direction perpendicular to the longitudinal direction of the band in arbitrary directions. (See Figure 12). 
	With regards to claims 3 and 11, Meier teaches that the band is configured to made of spring steel. (See Col. 6, line 49).
	With regards to claim 4, Meier teaches wherein the attaching devices are respectively provided with at least one protrusion (125) protruding from at least one of an upper side and a lower side of the band and with a holding element (119) attached to the at least one protrusion and extending at least partially across the width of the band along a side of the band.
	With regards to claim 12, Meier teaches wherein the band is provided with at least one electrical connection device (31, 99).
	With regards to claim 13, Meier teaches wherein the band is provided with several electrical connection devices respectively arranged in areas of ends of the band in the longitudinal direction (See Figure 25, 99)
With regards to claim 20 Meier teaches wherein the attaching devices are respectively provided with two protrusions See Figure 9, 81, 83) and the holding element comprises a pin (See Figure 9, 75, 73, 91) attached to the two protrusions configured to be clipped on the two protrusions.
With regards to claim 6, Meier teaches that the pin (91) is attached to the protrusions in a rotatable manner about the axis rotatable about its axis for further articulating of the device. 



	

Response to Arguments
The arguments presented by the applicant have been fully considered.  The arguments are moot in view of the new grounds of rejection above.  This action is non-final. 


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (M-F 8 a.m.-5:00 p.m.).  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (Informal communications).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/15/21